DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s claims dated 8/13/2020, claims 1-9 are currently pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 4, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang Feng et al. (WO2021135690A1) hereinafter Zhang Feng in view of Tikander et al. (US 10469939 B1) hereinafter Tikander and further in view of Inoue et al. (US 20140124290 A1) hereinafter Inoue.
Regarding claim 1, Zhang Feng Teaches A speaker box comprising: a housing (10 in Figs. 1-3); a speaker unit (20 in Figs. 1-3) accommodated in the housing (“The speaker unit 20 is arranged in the accommodating cavity 14” in ¶[0005]), the speaker unit comprising a diaphragm configured to vibrate and sound (21 in Figs. 1-3), the diaphragm being spaced from the housing to form a front sound cavity therebetween (Fig. 2 shows how diaphragm 21 is facing the front cavity 14); a sound transmitting channel configured to communicate the front sound cavity with outside (“a sound channel 17. Both the opening 1121 and the sound channel 17 communicate with the receiving cavity 14” in ¶[0004]), the front sound cavity (14 in Figs. 1-3) and the sound transmitting channel (17 in Fig. 2) cooperatively forming a front cavity of the speaker box (facing the diaphragm 21 therefore creating the front cavity in Fig. 2); Zhang Feng does not specifically disclose the device further comprising and a sound absorption layer disposed at a portion of the housing facing the front cavity however, 
Since it is known in the art as evidenced by Tikander for a device to further comprise a sound absorption layer disposed at a portion of the housing facing the front cavity in (“A layer of sound absorbing material 806 extends along a front side of housing plate 807 and a second end of cavities 820.” in Column 8, Lines 48-50), 
An ordinary skilled in the art would be motivated to modify the invention of Zhang Feng with the teachings of Tikander for the benefit of improving the sound dampening of the device, therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Zhang Feng with Tikander,
Zhang Feng as modified by Tikander does not specifically disclose the device further comprising the sound absorption layer comprising a micro-porous structure and being integrally formed with the housing via injection molding however,
Since it is known in the art as evidenced by Inoue for a device to further comprise the sound absorption layer comprising a micro-porous structure (“sound-absorbing, and oscillation-damping properties. The assembly package (42) also has a micro-porous stiffening layer (14), which preferably consists of an open-pored fiber layer or fiber/foam composite layer.” in ¶[0005]) and being integrally formed with the housing via injection molding (“The material and the molding method are not restrictive, as long as the material is collective fibers having excellent sound absorbing properties.” in ¶[0105]),
An ordinary skilled in the art would be motivated to modify the invention of Zhang Feng as modified by Tikander with the teachings of Inoue for the benefit of improving the sound dampening of the device, therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Zhang Feng as modified by Tikander with Inoue.
Regarding claim 3, Zhang Feng as modified by Tikander and Inoue teaches the device of claim 1, Zhang Feng further teaches wherein the housing comprises a front cover and a rear cover assembled with the front cover (“In addition, the auxiliary system may further include a front cover, which is combined above the single housing, and the front cover and the single housing surround a protective frame of the speaker unit 20.” in ¶[0006]), the diaphragm being spaced from the front cover to form the front sound cavity therebetween (Diaphragm 21 and 11 form the cavity 14 as shown in Fig. 2).
Regarding claim 4, Zhang Feng as modified by Tikander and Inoue teaches the device of claim 3, wherein the diaphragm comprises a dome (211 in Fig. 2), a suspension part (on each side of the dome 211 there is an extension outward in Fig. 2) extending outwardly from the dome (“The vibration system includes a diaphragm 21 and a voice coil (not shown) fixed on one side of the diaphragm 21” in ¶[0005]), and a mounting part extending outwardly from the suspension part (“Optionally, the groove bottom of the mounting groove is provided with a glue containing groove” in ¶[0016]), the mounting part being fixedly connected to the front cover.
Regarding claim 8, Zhang Feng as modified by Tikander and Inoue teaches the device of claim 1, Inoue further teaches wherein the sound absorption layer is made of foamed plastic (“The air-impermeable resonance layer is made of an air-impermeable material, for example, a resin foam or a resin film. The sound absorption layer is made of either an air-impermeable material or an air-permeable material, for example, a thermoplastic felt of reused synthetic fibers or PET fibers with binder fibers” in ¶[0037]).
Regarding claim 9, Zhang Feng as modified by Tikander and Inoue teaches the device of claim 8, Inoue further teaches wherein the sound absorption layer is integrally formed on the housing by overmolding or double injection molding (“The sound absorption layer 2 is made of either an air-permeable material or an air-impermeable material. A preferable material for the sound absorption layer 2 is thermoplastic felt of reused synthetic fibers or PET fibers with binder fibers. One method of molding the sound absorption layer 2 adds a low melting-point PET resin as a binder to regenerated PET fibers, aggregates the mixture on a conveyor belt in a mat shape, heats and presses the mixture to a desired mat shape, heats and softens the whole mat, and molds the softened mat to a desired shape along the face of the dash panel 10 by a cold press metal mold having a desired mold shape” in ¶[0105]).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang Feng et al. (WO2021135690A1) hereinafter Zhang Feng in view of Tikander et al. (US 10469939 B1) hereinafter Tikander and further in view of Inoue et al. (US 20140124290 A1) hereinafter Inoue and further in view of Moser (US 20160134734 A1) hereinafter Moser.
Regarding claim 2, Zhang Feng as modified by Tikander and Inoue teaches the device of claim 1, Zhang Feng as modified by Tikander and Inoue does not specifically disclose wherein the sound absorption layer is disposed at an inner surface of the sound transmitting channel however, 
Since it is known in the art as evidenced by Moser for a device to further comprise wherein the sound absorption layer is disposed at an inner surface of the sound transmitting channel in (“As shown in FIG. 5: a first layer 1252 may be defined by an anti-microbial sound absorbent coating to maximize bass dampening” in ¶[0065] and “a second layer 1253 comprised of dense open cell acoustic foam defining the pored contours 1130 and 1251 of the chamber 1100 and channel 1250” in ¶[0065]), 
An ordinary skilled in the art would be motivated to modify the invention of Zhang Feng as modified by Tikander and Inoue with the teachings of Moser for the benefit of improving the sound dampening of the device, therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Zhang Feng as modified by Tikander and Inoue with Moser.
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654